Er WwW WN

Oo co I HN MN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

case 3:16-cv-00039-MMD-CBC Document 57 Filed 08/27/19 Page 1 of 2

Edward D. Boyack

Nevada Bar No. 005229
Michael L. VanLuven

Nevada Bar No. 013975
BOYACK ORME & ANTHONY
7432 W. Sahara Avenue, Ste 101
Las Vegas, Nevada 89117
ted@boyacklaw.com
mike@boyacklaw.com
702.562.3415

702.562.3570 (fax)

Attorney for Defendant,

The Foothills At Wingfield HOA

DEUTSCHE BANK NATIONAL TRUST
COMPANY, AS TRUSTEE FOR
SOUNDVIEW HOME LOAN TRUST 2006
EQ2 ASSET-BACKED CERTIFICATES,
SERIES 2006-EQ2,

Plamtiff

VS.

THUNDER PROPERTIES, INC., a Nevada
corporation; THE FOOTHILLS AT
WINGFIELD HOMEOWNERS
ASSOCIATION, a Nevada corporation,

Defendants.

 

 

 

FILED _____ RECEIVED
ENTERED SERVED ON
COUNSEL/PARTIES OF RECORD

 

AUG 28 2019

 

 

 

CLERK US DISTRICT COURT
DISTRICT OF NEVADA

BY: DEPUTY

 

 

 

 

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

CASE NO.: 3:16-cv-00039-MMD-CBC

ORDER

MOTION TO REMOVE COUNSEL
FROM SERVICE LIST

COMES NOW, Defendant, The Foothills At Wingfield Homeowners Association
(hereinafter “Defendant”), by and through its attorneys of record, Edward D. Boyack and

moves this Court to Remove Edward D. Boyack ftom the CM/ECF service list as Notice of

[The rest of page intentionally left blank]

Page 1 of 2

 
kh Wo WN

Oo CO ASNT HD MN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:16-cv-00039-MMD-CBC Document 57 Filed 08/27/19 Page 2 of 2

Settlement [ECF 51] was filed on filed on March 26, 2019.

DATED this 27" day of August, 2019.
BOYACK ORME & ANTHONY

By: __ /4*/ EDWARD D. BOYACK
EDWARD D. BOYACK

Nevada Bar No. 005229
MICHAEL L. VANLUVEN
Nevada Bar No. 013975

7432 W. Sahara Avenue, Ste 101
Las Vegas, Nevada 89117
Attorney for Defendant,

The Foothills At Wingfield HOA

IT IS SO ORDERED.

DATED noo of August, 2019.

Te” —
United States Magistrate Judge

CERTIFICATE OF SERVICE
I HEREBY CERTIFY that on the 27" day of August, 2019, service of the foregoing
MOTION TO REMOVE COUNSEL FROM SERVICE LIST, was made on this date
Via Electronic means through the Court’s E-Filing/E-Service CM-ECF PACER System to

all parties registered therem.

By: 4s/ Norma Ramirez
An Employee of Boyack Orme & Anthony

Page 2 of 2

 

 
